supporting documents, we conclude that our extraordinary intervention is
                     not warranted. NRS 34.160; Pan, 120 Nev. at 228, 88 P.3d at 844.
                     Accordingly, we
                                ORDER the petition DENIED.




                                                               Gibbons


                                                                           Piek.QA          J.
                                                               Pickering



                     cc:   Hon. Jerry A. Wiese, District Judge
                           Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                           De Castroverde Law Group
                           Parker & Edwards
                           Hand & Sullivan, LLC
                           Snow, Christensen & Martineau
                           Daehnke Stevens, LLP
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    4..t.